Citation Nr: 0002895	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right wrist, status post surgery for carpal 
tunnel syndrome.  

2.  Entitlement to a compensable original evaluation for 
residuals of a burn injury to the right hand. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  
 
The increased rating claim on appeal is an original claim 
placed in appellate status by a notice of disagreement taking 
exception with the initial noncompensable rating assigned for 
residuals of a burn injury to the right hand by a June 1998 
rating decision.  Accordingly, the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application.  



REMAND

The Board finds that the veteran has perfected an appeal with 
respect to the issue of entitlement to service connection for 
degenerative arthritis of the right wrist, status post 
surgery for carpal tunnel syndrome, and that this issue was 
not resolved by the June 1998 rating decision which granted 
service connection for residuals of a burn injury to the 
right hand.  Accordingly, the RO upon remand will be directed 
to prepare a supplemental statement of the case that 
addresses this issue.  Such action will avoid any potential 
prejudice to the veteran which would result from initial 
adjudication of this issue by the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

With regard to the claim for a compensable original 
evaluation for residuals of a burn injury to the right hand, 
the RO upon remand will be requested to afford the veteran a 
VA dermatologic examination to determine the severity of this 
disability.  


Such action is necessary because the only pertinent clinical 
evidence is contained in the reports from the April 1997 VA 
"General" examination, and the Board finds this evidence to 
be insufficient for rating purposes.  In addition, the RO 
will be directed to consider whether this disability might be 
more appropriate rated under a diagnostic code pertaining to 
burn scars rather than DC 7805 ("other" scars). 

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The veteran is to be afforded a VA 
dermatologic examination limited to 
determine the extent and severity of the 
service-connected residuals of the burn 
injury to the right hand.  The size of 
the residual burn scars is to be measured 
in terms of square inches or square 
centimeters.  Color unretouched 
photographs of the burn scar should also 
be made part of the report.  The claims 
file is to be provided to the physician 
for review prior to the examination.  

2.  When the requested development has 
been completed, the RO should adjudicate 
the claims on appeal.  The adjudication 
of the increased rating claim on appeal 
should include consideration of whether 
the service-connected burn residuals 
might be more appropriately rated under a 
diagnostic code pertaining to the rating 
of burn scars, i.e. DC 7801 or DC 7802.  
This adjudication should also include 
consideration of whether "staged 
ratings" are warranted.  Fenderson, 12 
Vet. App. at 119.   

3.  The RO should also consider whether 
the case should be submitted to the Under 
Secretary for Benefits or the 


Director, VA Compensation and Pension 
Service for assignment of extraschedular 
rating for the veteran's disabilities 
under the provisions of 38 C.F.R. 
§  3.321(1999).  

4.  Finally, the RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

5.  If the above adjudication does not 
result in a full grant of all benefits 
sought, the veteran should be furnished a 
supplemental statement of the case, and 
afforded the appropriate period of time 
in which to respond.  Thereafter, the 
appeal should be returned to the Board 
for continuation of appellate review.

The purpose of this REMAND is to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until further notification.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



